Citation Nr: 1007966	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-29 736A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
NY


THE ISSUE

Entitlement to payment or reimbursement of medical expenses 
incurred at a private hospital on May 24 and May 25, 2005.


REPRESENTATION

Appellant represented by:	Richard J. Grace, Esquire


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1963 to 
February 1968.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Canandaigua, New York, which denied payment for emergency 
services rendered at the Wilson Hospital Emergency Room on 
May 24, 2005, and May 25, 2005, because the claim was not 
timely filed.    


FINDING OF FACT

The record establishes that the claim for payment or 
reimbursement for emergency medical expenses incurred at 
Wilson Hospital on May 24 and 25, 2005 was not timely filed, 
and must be denied.


CONCLUSION OF LAW

The criteria for payment of unauthorized medical expenses for 
services rendered at a private hospital on May 24, 2005, and 
May 25, 2005, have not been met.  38 U.S.C.A. §§ 1703, 1725, 
1728 (West 2002 & Supp. 2009); 38 C.F.R. §§ 17.52, 17.54, 
17.120, 17.1000, 17.1002, 17.1004 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist a veteran in 
the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Pelegrini v. Principi 
(Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Veteran was not issued a specific VCAA notification 
letter.  To the extent that the VCAA applies to this appeal, 
the Board finds that a reasonable person would have 
understood that the evidence had to show that the claim was 
filed within 90 days of the date the Veteran was discharged 
from the facility that furnished the treatment or the date 
the veteran exhausted, without success, action to obtain 
payment or reimbursement for the treatment from a third party 
for the nonservice-connected disability.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).

In this regard, the September 2007 VAMC determination 
included notice of the time limit for filing and indicated 
that the VAMC considered the disability for which the Veteran 
was treated to be nonservice-connected.  At no point has the 
Veteran asserted that the treatment was for a service-
connected disability or that he personally filed a claim 
within 90 days of discharge from the ER.  In fact, the August 
2008 letter from the Veteran's representative conceded that 
the Veteran did not timely file his claim.  The Veteran, 
thus, has not disputed the facts on which this appeal is 
decided. 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that when the interpretation of a statute is dispositive 
of the issue on appeal, neither the duty to assist nor the 
duty to notify provisions of the VCAA are implicated.  See 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).  The Veteran was informed 
of the applicable law, to include filing a timely claim; he 
has not disputed the finding that his claim was not timely 
filed.  In essence, a VCAA notification error is non-
prejudicial where the appellant was not entitled to benefit 
as a matter of law.  See Valiao v. Principi, 17 Vet. App. 229 
(2003).  Thus, the Board finds that this appeal is ripe for 
adjudication without further consideration of the VCAA.



Legal Criteria

The Veteran seeks payment or reimbursement for medical 
expenses incurred in a private hospital.  The file records 
indicate that the Veteran is not service-connected for any 
disability and the Veteran has not asserted that the private 
treatment he received was for or in any way connected to a 
service connected disability.  Therefore, the appeal is for 
consideration only under the provisions of 38 U.S.C.A. § 
1725, and not under 38 U.S.C.A. § 1728 (which provides 
criteria for payment or reimbursement of service-connected 
disabilities or for veterans for which total disability, 
permanent in nature)).  38 C.F.R. § 1725 is known as the 
Millennium Bill, and it provides criteria under which payment 
or reimbursement for emergency services for nonservice-
connected conditions in non-VA facilities will, under certain 
conditions, be provided.

The regulation that implements the Millennium Health Care Act 
is found at 38 C.F.R. § 17.1002.  The regulation outlines 
nine conditions that must be met before payment or 
reimbursement of emergency services in non-VA facilities may 
be made.  Failure to satisfy any of the criteria listed below 
completely precludes VA from paying unauthorized medical 
expenses incurred at a provide facility.  See 38 C.F.R. § 
17.1002.  These conditions are:

(1) emergency services were provided in a hospital 
emergency department or a similar facility held 
out as providing emergency care to the public;

(2) The claim for payment or reimbursement for the 
initial evaluation and treatment is for a 
condition of such a nature that a prudent 
layperson would have reasonably expected that 
delay in seeking immediate medical attention would 
have been hazardous to life or health [this 
standard would be met if there were an emergency 
medical condition manifesting itself by acute 
symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an 
average knowledge of health and medicine could 
reasonably expect the absence of immediate medical 
attention to result in placing the health of the 
individual in serious jeopardy, serious impairment 
to bodily functions, or serious dysfunction of any 
bodily organ or part];

(3) A VA or other federal facility/provider was 
not feasibly available and an attempt to use them 
beforehand would not have been considered 
reasonable by a prudent layperson (as an example, 
these conditions would be met by evidence 
establishing that a veteran was brought to a 
hospital in an ambulance and the ambulance 
personnel determined that the nearest available 
appropriate level of care was at a non-VA medical 
center);

(4) The claim for payment or reimbursement for any 
medical care beyond the initial emergency 
evaluation and treatment is for a continued 
medical emergency of such a nature that the 
veteran could not have been safely discharged or 
transferred to a VA or other federal facility (the 
medical emergency lasts only until the time the 
veteran becomes stabilized);

(5) At the time the emergency treatment was 
furnished, the veteran was enrolled in the VA 
health care system and had received medical 
services under authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding the 
furnishing of such emergency treatment;

(6) The veteran is financially liable to the 
provider of emergency treatment for that 
treatment;

(7) The veteran has no coverage under a health-
plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment 
(this condition cannot be met if the veteran has 
coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or 
the provider to comply with the provisions of that 
health-plan contract, e.g., failure to submit a 
bill or medical records within specified time 
limits, or failure to exhaust appeals of the 
denial of payment);

(8) If the condition for which the emergency 
treatment was furnished was caused by an accident 
or work-related injury, the claimant has exhausted 
without success all claims and remedies reasonably 
available to the veteran or provider against a 
third party for payment of such treatment; and the 
veteran has no contractual or legal recourse 
against a third party that could reasonably be 
pursued for the purpose of extinguishing, in whole 
or in part, the veteran's liability to the 
provider; and

(9) The veteran is not eligible for reimbursement 
under 38 U.S.C.A. § 1728 for the emergency 
treatment provided (38 U.S.C.A. § 1728 authorizes 
VA payment or reimbursement for emergency 
treatment to a limited group of veterans, 
primarily those who receive emergency treatment 
for a service-connected disability).

The Millennium Health Care Act directed the Secretary of VA 
to delineate the circumstances under which payment may be 
made and the requirements for requesting reimbursement.  
38 U.S.C.A. § 1725(c).  In response VA adopted regulations 
requiring that a claim under the Millennium Bill be filed 
within 90 days after the latest of the following: 

1) July 19, 2001; 

2) The date that the veteran was discharged from 
the facility that furnished the emergency 
treatment; or 

3) The date the veteran finally exhausted, 
without success, action to obtain payment or 
reimbursement for the treatment from a third 
party. 
See 38 C.F.R. § 17.1004(d) (2009).  

Analysis

The Veteran has stated that he was instructed by an employee 
at the VAMC to go to the ER after he began experiencing chest 
pains.  A preliminary question is whether the ER treatment 
was authorized under applicable laws or regulations.  See 
Cantu v. Principi, 18 Vet. App. 92 (2004) (VA's actions in 
directing a veteran to a non-VA facility may constitute prior 
individual authorization in some circumstances).  VA may 
contract with non-VA facilities to provide emergency 
treatment where VA facilities are not feasibly available.  
38 U.S.C.A. § 1703(a)(3) (West 2002).  When demand is only 
for infrequent use, individual authorizations may be used.  
38 C.F.R. § 17.52 (2009).  

Such individual authorization, however, is limited to 
treatment of service connected disabilities; conditions for 
which a veteran was discharged from service; any disability 
of a veteran who has total and permanent service connected 
disabilities; a disability associated with and aggravating a 
service connected disability; a disability of a veteran 
participating in a vocational rehabilitation program; a 
veteran with service connected disability rated 50 percent or 
more; for some conditions for which treatment was begun as a 
VA in-patient; and for certain veterans of the Mexican border 
period or World War I; or when there is treatment at a VA 
facility or contract facility, but the facility transfers the 
veteran because it lacks the necessary means to treat the 
emergent condition; hospital care for women veterans; for 
certain veterans in Puerto Rico prior to October 1, 1988; for 
certain veterans in Alaska, Hawaii, the Virgin Islands and 
other territories; for outpatient dental treatment and 
related dental appliances; for certain medical emergencies 
arising while on authorized travel to VA facilities; service 
needed to determine eligibility for VA services or the proper 
course of VA treatment; for veterans receiving contract 
nursing home care, and for purposes of observation and 
examination.  38 C.F.R. § 17.52(a)(1-11).

There is no evidence or contention that any of these 
circumstances apply in the Veteran's case.  He has no service 
connected disabilities, was not enrolled in a vocational 
rehabilitation program, was not transferred from a VA or 
contract facility, and clearly did not meet any of the other 
criteria set forth in 38 C.F.R. § 17.52(a).

The treatment was provided on May 24, and May 25, 2005, at 
Wilson Hospital, a private facility.  The Veteran is seeking 
payment or reimbursement of the expenses of treatment 
incurred during this period.  As indicated above, the Veteran 
is not service-connected for any disability and he has not 
contended that the treatment was related to a service-
connected disability.  The VAMC denied the claim on the basis 
that the claim was not filed within the applicable time 
period, 90 days from the date of discharge from the facility 
that furnished the emergency treatment.  See 38 C.F.R. § 
17.1004.  The VAMC recorded the claim as received on 
September 10, 2007, more than two years after the filing 
deadline.  

An August 2008 letter from the Veteran's representative 
concedes that the claim was not timely filed, but contends 
that the Veteran was confused by the fact that VA had told 
him to seek emergency treatment and thought that VA would; 
therefore, pay for the treatment.  

In this case, the claim for reimbursement was first received 
in September 2007.  This date is obviously more than 90 days 
after July 19, 2001.  Further, as the Veteran was discharged 
from the hospital on May 25, 2005, the date of receipt of the 
claim in September 2007 was significantly past the 90 day 
deadline.  Lastly, there is no evidence, and the Veteran has 
not indicated, that he had sought payment or reimbursement 
for the treatment from a third party or that there is an 
applicable third party.  Thus, the claim was not timely 
filed.  

Although cognizant of the Veteran's contention that he did 
not file an earlier claim, because he thought VA had 
authorized the treatment and would therefore pay for it; 
there is no legal or regulatory provision that would permit 
waiver of the filing requirement based on that 
misunderstanding.  It further appears that the Veteran did 
not seek reimbursement from VA until after being sued for the 
cost his treatment.  Prior to being sued, he presumably 
received demands from the Wilson Hospital for payment.  These 
demands should have put him on notice that VA had not paid 
for the cost of his care.  In any event, there is no basis 
for the Board to find that a timely application for 
reimbursement.

The Board cannot grant the Veteran's claim unless the facts 
of the case meet all the requirements under 38 C.F.R. § 
17.10001-8, including the filing requirements under 38 C.F.R. 
§ 17.1004.  As the Veteran has failed to meet the filing 
requirement under 38 C.F.R. § 17.1004(d), the Board must deny 
the claim.  Where the law and not the evidence is 
dispositive, the claim should be denied or the appeal to the 
Board terminated because of the absence of legal merit or the 
lack of entitlement under the law.  See Sabonis v Brown, 6 
Vet. App. 426, 430 (1994).  For the foregoing reasons, the 
Board finds that the Veteran's claim is without legal merit.


ORDER

Payment or reimbursement of medical expenses incurred at a 
private hospital on May 24 and May 25, 2005, is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


